UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-6520


LESLIE REDMOND,

                    Petitioner - Appellant,

             v.

WARDEN ZYCH,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Chief District Judge. (7:15-cv-00101-GEC-RSB)


Submitted: May 4, 2017                                            Decided: May 23, 2017


Before GREGORY, Chief Judge, and SHEDD and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Redmond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leslie Redmond, a federal prisoner, appeals the district court’s order dismissing his

28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible

error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court. See Redmond v. Zych, No. 7:15-cv-00101-GEC-

RSB (W.D. Va. Mar. 31, 2015). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            2